Per Curiam.
The petition for writ of habeas corpus is dismissed as unauthorized. See Baker v. State , 878 So.2d 1236 (Fla. 2004) (habeas corpus cannot be used to litigate issues that could have been or were raised on direct appeal or in postconviction motions).
Petitioner is cautioned that abusive, repetitive, malicious, or frivolous filings will result in sanctions such as a bar on pro se filing in this Court or referral to prison officials for disciplinary proceedings. See State v. Spencer , 751 So.2d 47 (Fla. 1999) ; § 944.279(1), Fla. Stat.
Ray, Kelsey, and Jay, JJ., concur.